Witiiey, J., dissenting: In order to avoid meeting the primary issue in this case, the majority has treated the issue as having been conceded by respondent. It has done so by treating the conjecture of respondent on brief that “there is a probability that some of the legal fee represented services which are deductible under section 212(3)” as a concession of the subsection (3) issue. (Emphasis supplied.) It has long been settled that a concession or stipulation of parties litigant with respect to law will not bind the Court when it does not agree with their construction thereof. Ohio Glover Leaf Dairy Co., 8 B.T.A. 1249 (1927), affirmed per curiam 34 F.2d 1022 (C.A. 6, 1929), certiorari denied 280 U.S. 588; Elaine Yagoda, 39 T.C. 170 (1962), affd. 331 F.2d 485 (C.A. 2,1964). The primary issue thus avoided is whether or not attorney fees for services rendered in estate planning are deductible as expenses paid or incurred for the determination, collection, or refund of any tax. Having presided at the trial of this case, I would find the facts (other than jurisdictional) herein as follows: Petitioners claimed a deduction in the amount of $2,144 for legal services on their Federal income tax return for 1967, which deduction was disallowed by the respondent. The fee for legal services included fees for conferences between petitioners and their attorney, Benjamin Weiner (hereinafter called Weiner), with respect to their present taxable estate. The fee also included fees for preparation of a last will and testament for each spouse, taking into consideration current requirements with respect to assurance that property passing to either spouse qualifies for the marital deduction. The fee also included a charge for creation of an irrevocable trust for the benefit of Susan and the transfer of certain corporate stock to the trust. Subsequent to the transfer of corporate stock to the irrevocable trust, the corporation was dissolved and the trust became a limited partner in real estate formerly held by the corporation. The fee also included a fee for transferring life insurance policies from Sidney Merians to his wife and for creation of an irrevocable life insurance trust for the benefit of Susan. The fee also included a fee for reconveying the insurance policies from Susan to Sidney and thence to the trust. With respect to the life insurance aspect of the case, the fee included a charge for conferences with Robert Hendler, an attorney. The fee also included fees for the preparation of gift tax returns with respect to gifts to the irrevocable trusts. Weiner did not give petitioners an itemized bill for the aforementioned legal services. The legal fee represented 42.8 hours of legal services at $50 per hour. My rationale in meeting the issue and disposing of it is as follows: Respondent contends that attorney’s fees in the amount of $2,144 paid by petitioners during the taxable year 1967 represent nondeductible personal expenses1 since petitioners have not shown what portions, if any, are deductible under section 2122 of the 1954 Code as expenses incurred for the management, conservation, or maintenance of property held for the production of income under section 212(2) or as tax advice under section 1.212-1, Income Tax Regs. Respondent’s determination is presumptively correct and the burden of proof is upon the petitioners to establish by a preponderance of the evidence what amount, if any, was expended for legal services that would qualify for deduction within the intendment of section 212. Arthur D. McDonald, 52 T.C. 82, 89 (1969); George L. Schultz, 50 T.C. 688 (1968), affirmed per curiam 420 F.2d 490 (C.A. 3,1970). During the taxable year 1967, petitioners paid the law firm of Weiner and Schoifet a fee of $2,144 for 42.8 hours of legal services for estate planning, including the preparation of two wills and two irrevocable trusts for the benefit of the petitioner wife, Susan. Petitioner then made gifts to each, of the trusts for the benefit of Susan. Weiner also prepared gift tax returns. There was no allocation of the bill between a deductible portion, if any, and the nondeductible. Weiner, who received the principal portion of the fee, allocated $100 of the total fee to the nondeductible preparation of the wills. There was, however, no allocation to the two gifts in trust for the benefit of Susan. Petitioners contend that all of the expenses for these legal services are deductible under section 212(3) of the 1954 Code as interpreted in section 1.212-1(1), Income Tax Regs.,3 since they pertain solely to services and advice on tax matters. Respondent agrees that legal expenses incurred or paid for “tax counsel,” as that term is used within the context of section 1.212-1 (1), Income Tax Regs., are deductible under section 212. However, respondent avers that petitioners have failed to make an allocation between the tax deductible, if any, and the nondeductible portions of the fee in controversy; and also have failed to demonstrate that the tax advice which they received from Weiner comes within the ambit of section 1.212-1 (1), Income Tax Regs. With respect to the two wills involved herein, petitioners concede that the fee for the preparation of their wills is not deductible. Estate of Helen S. Pennell, 4 B.T.A. 1039 (1926). Their witness, Weiner, estimated that his fee for the two wills (consisting of 23 legal-size typewritten pages) was $100. I would hold that this amount constitutes a nondeductible personal expense under section 262. Petitioners, who have the burden of proof, have made no effort to allocate the remaining $2,044 to the various elements of legal services under review. Arthur D. McDonald, supra. Weiner made no other estimates of the fees charged for the other services rendered by him. Respondent concedes that the cost of preparing and filing the gift tax returns is deductible. Consequently, bearing heavily on petitioners, because the inexactitude is due at least in part to them, I would apportion the fee with respect to the charge for the gift tax returns. Cohan v. Commissioner, 39 F.2d 540, 543-544 (C.A. 2,1930); Estate of A. P. Steckel, 26 T.C. 600, 609 (1956), affirmed per curiam 253 F.2d 267 (C.A. 6, 1958). Using my best judgment in light of the evidence available, I would conclude that $150 was expended for the preparation and fifing of the gift tax returns and is thus a deductible expense in 1967. Sec. 1.212-1 (1), Income Tax Eegs. See Earl Vest, 57 T.C. 128, 149 (1971). As to the two trusts involved herein, I would hold that the cost attributable to their creation and the preparation of the related documents, along with the arrangements for the gifts thereto, is not deductible under section 212. Nancy Reynolds Bagley, 8 T.C. 130, 135 (1947). No estimate of the amount of time spent in the creation of these two trusts, or the charge therefor, was introduced into evidence. Howbeit, the transfer of the stock to one trust and of the insurance policies to the second trust was not related to the production or collection of income, or the management or conservation of property held for such purposes. I do not believe that the advice with respect to what insurance policies should form the corpus of the trust is an act of management or conservation under section 212(2). Nmcy Reynolds Bagley, supra at 135. Nor do I think that the tax counsel rendered with respect to this trust was “in connection with the determination, collection, or refund of any tax” under section 212(3). As to the balance of the fee in question ($1,894), I do not believe that this portion was paid or incurred by petitioners during the taxable year 1967 “for the management, conservation, or maintenance of property held for the production of income” within the intendment of section 212(2). It is settled that expenditures for professional services paid or incurred by reason of contesting income taxes, preparation of income tax returns, and other services directly connected or proximately resulting from the management of property for the production of income are deductible under section 212(2). None of the services involved herein had an effect on the income-producing assets themselves. Their only effect was to change the ownership by gift thereof from individuals to trusts. Trust of Bingham v. Commissioner, 325 U.S. 365 (1945); Frederick E. Rowe, 24 T.C. 382, 384 (1955); David L. Loew, 7 T.C. 363 (1946); Stella Elkins Tyler, 6 T.C. 135 (1946); William Heyman, 6 T.C. 799 (1946); Howard E. Cammack, 5 T.C. 467 (1945). However, expenses paid or incurred as in the instant proceeding for legal services in rearranging ownership of such property 'by means of a trust, or to minimize the taxation of such property at some time in the future, are not deductible from gross income under section 212(2). See Frank M. Cobb, 10 T.C. 380, 383 (1948), affd. 173 F.2d 711 (C.A. 6, 1949); Nancy Reynolds Bagley, supra at 135. Accordingly, I would hold that the amount in dispute is not deductible under this subsection. I find no merit in petitioners’ contention that the fee in controversy pertains “solely to services and advice on tax matters” and is therefore deductible from their gross income for 1967 under section 212(3), as interpreted in section 1.212-1 (1), Income Tax Kegs. This subsection of the Code, added in 1954, allows a deduction for expenses connected with the determination, collection, or refund of any tax. The provision is broad enough to require the allowance of deduction for ordinary and necessary expenses paid or incurred in connection with the preparation of any kind of tax return, Federal, State, or municipal, as well as such expenses paid or incurred in connection with any kind of tax controversy, including costs of tax advice, legal accounting, and other professional fees, clerical and stenography costs, and other usual expenses arising in the preparation of returns or the prosecution or defense of any civil tax controversy, administrative or judicial. Charles Crowther, 28 T.C. 1293 (1957), reversed on other grounds 269 F.2d 292 (C.A. 9, 1959). See James A. Collins, 54 T.C. 1656, 1666 (1970). As I construe section 212(3) and the correlative regulation, I would find that the deductibility of expenses for tax counsel for services and advice on tax matters is limited to the computation or contest of an actual and existing tax liability for completed tax years or periods with taxing authorities. The legislative history clearly indicates the congressional intent to limit the provisions of the new paragraph (3) 4 added to section 212 to actual contested tax liability, and precludes any expenses incident to a determination of tax liability prior to the period when it becomes due or contested. The report of the Ways and Means Committee (H. Kept. No. 1337, 83d Cong., 2d Sess., pp. 29, A59), states as follows: Existing law allows an individual to deduct expenses connected with, earning income or managing and maintaining income-producing property. Under regulations costs incurred in connection with contests over certain tax liabilities, such as income and estate taxes, have been allowed, but these costs have been disallowed where the contest involved gift-tax liability. A new provision added by your committee allows a deduction for expenses connected with determination, collection, or refund of any tax liability. * * * * sfs * * Paragraph (3) is new and is designed to permit the deduction by an individual of legal and other expenses paid or incurred in connection with a contested tax liability, whether the contest be Federal, State, or municipal taxes, or whether the tax be income, estate, gift, property, and so forth. Any expenses incurred in contesting any liability collected as a tax or as part of the tax will be deductible. The remarks of tbe Senate Finance Committee are almost identical to the second paragraph quoted from the House report. See S. Eept. No. 1622,83d Cong., 2d Sess., p. 218.5  In my opinion, the words of section 212(3), “determinations, collections, and refunds,” connote an appraisal of tax liability on the basis of post or of settled events, not a molding of future events to reduce taxes. Each of the three words deals with a function related to taxes already due, not with planning ahead for arranging personal or family affairs, especially those which are testamentary in character, in order to minimize taxes in the future. Similarly, I do not believe that the effect of section 1.212-1(1), Income Tax Kegs., extends back to the period when the transactions are still in the stage of being planned for future tax consequences or the taxable events are still uncertain and m futuro. Admittedly, the reference in the regulations to “tax counsel” is ambiguous if read alone. But when the term is considered with the aid of the statutory language, and the legislative history, I interpret it, not as authorizing the deduction of expenses for any tax counsel, but only for tax counsel employed for services with respect to the preparation or consideration of tax returns or with tax proceedings, i.e., tax advice given after the critical events have occurred. Expenditures for tax counsel to help plan future transactions or the rearrangement of property for estate planning do not come within the regulation or the statute. Petitioners rely on Carpenter v. United States, 338 F. 2d 366 (Ct. Cl. 1964), in support of their position that the counsel fee in question is deductible under section 212(3), notwithstanding that the services were not rendered in connection with any contested tax liability. Suffice it to say I do not accept the wider view of the regulation adopted in Carpenter. In lieu thereof I would adopt the dissenting opinion of Judge Davis therein. Hoyt and Irwin, J/., agree with this dissent.   SEC. 262. PERSONAL, LIVING, AND FAMILY EXPENSES. Except as otherwise expressly provided In this chapter, no deduction shall be allowed for personal, living, or family expenses.    SEC. 212. EXPENSES FOR PRODUCTION OF INCOME. In the case of an Individual, there shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year— (1) for the production or collection of income; (2) for the management, conservation, or maintenance of property held for the production of income; or (3) in connection with the determination, collection, or refund of any tax.    Sec. 1.212-1 Nontrade or nonbusiness expenses. (1) Expenses paid or Incurred by an Individual In connection with the determination, collection, or refund of any tax, whether the taxing authority be Federal, 'State, or municipal, and whether the tax be Income, estate, gift, property, or any other tax, are deductible. Thus, expenses paid or Incurred by a taxpayer for tax counsel or expenses paid or Incurred In connection with the preparation of his tax returns or in connection with any proceedings involved In determining the extent of his tax liability or in contesting his tax liability are deductible.    In 1952, the Supreme Court held that an Individual taxpayer could not deduct for Federal income tax purposes, attorneys’ fees paid for contesting a gift tax deficiency. Lyhes v. United States, 343 U.S. 118 (1952). At that time the Internal Revenue Code, as it does now, permitted individuals to deduct nontrade or business expenses incurred “for the production or collection of income; or for the management, conservation or maintenance of property held for the production of income,” but the Court ruled, with three dissenters that lawyers’ fees for contesting a gift tax, unlike a dispute over the income tax or the estate tax, did not fall into either of those classes. This decision was the direct stimulus for the inclusion of sec. 212(3) of the 1954 Code, and the legislative history shows that Congress did not contemplate going beyond permitting the deduction of attorneys’ fees (or other expenses) paid In contesting tax liabilities or in dealing with the taxing authorities.    We note one suggestion in the legislative history that the new subsection should be applied in eases where there was no actual contest of tax liabilities in the statement made to the Senate committee by the American Bar Association’s Section on Taxation. The association thought that the language of the House committee report “appears to confine expenses in connection with tax matters to contested tax liabilities,” possibly even for the income tax (which previously had been governed by the existing provisions of the Code). To avoid this result, the Senate committee was ashed to add “computation” before “determination” in sec. 212(3), or to “clarify the point that deductions with respect to taxes are not hereafter to be confined to contested taxes.” See 1 Hearings before Senate Committee on Einance on the Internal Revenue Code of 1954, p. 487. Congress did not adopt either of these suggestions.